Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT (“Agreement”) is entered into as of January 30, 2015, by
and among LUNA INNOVATIONS INCORPORATED, a Delaware corporation (the “Company”),
ADVANCED PHOTONIX, INC., a Delaware corporation (“API”) and
                         (“Stockholder”).

RECITALS

A. Stockholder is a holder of record and/or the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of certain
shares of common stock of API.

B. API, API MERGER SUB, INC., a Delaware corporation and wholly owned subsidiary
of API (“Merger Sub”), and the Company are entering into an Agreement and Plan
of Merger and Reorganization of even date herewith (as may be amended, the
“Merger Agreement”) which provides (subject to the conditions set forth therein)
for a “strategic business combination” transaction between API and the Company
by effecting a merger of Merger Sub into the Company (the “Merger”) in
accordance with the Merger Agreement, pursuant to which each issued and
outstanding share of API’s common stock will be converted into the right to
receive 0.31782 of a share of Company’s common stock. Upon consummation of the
Merger, Merger Sub will cease to exist, and API will become a wholly owned
subsidiary of the Company.

C. Stockholder is entering into this Agreement in order to induce the Company to
enter into the Merger Agreement.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Agreement:

(a) “API Common Stock” shall mean the common stock, par value $0.001 per share,
of API.

(b) Stockholder shall be deemed to “Own” or to have acquired “Ownership” of a
security if Stockholder: (i) is the record owner of such security; or (ii) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) of such security.

(c) “Person” shall mean any (i) individual, (ii) corporation, limited liability
company, partnership or other entity, or (iii) governmental authority.

(d) “Subject Securities” shall mean: (i) all securities of API (including all
shares of API Common Stock and all options, warrants and other rights to acquire
shares of API



--------------------------------------------------------------------------------

Common Stock) Owned by Stockholder as of the date of this Agreement; and
(ii) all additional securities of API (including all additional shares of API
Common Stock and all additional options, warrants and other rights to acquire
shares of API Common Stock) of which Stockholder acquires Ownership prior to the
termination of this Agreement.

(e) A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly: (i) sells, pledges, encumbers, grants an option
with respect to, transfers or disposes of such security or any interest in such
security to any Person; (ii) enters into an agreement or commitment
contemplating the possible sale of, pledge of, encumbrance of (other than
restrictions imposed by applicable laws or legal requirements or pursuant to
this Agreement), grant of an option with respect to, transfer of or disposition
of such security or any interest therein to any Person; or (iii) reduces such
Person’s beneficial ownership of, interest in or risk relating to such security.

(f) Capitalized terms used but not otherwise defined in this Agreement have the
meanings assigned to such terms in the Merger Agreement.

SECTION 2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

2.1 Restriction on Transfer of Subject Securities. Subject to Section 2.3,
during the period from the date of this Agreement through the termination of
this Agreement pursuant to Section 8.1 (the “Restricted Period”) Stockholder
shall not, directly or indirectly, cause or permit any Transfer of any of the
Subject Securities to be effected. Without limiting the generality of the
foregoing, during the Restricted Period, Stockholder shall not tender, agree to
tender or permit to be tendered any of the Subject Securities in response to or
otherwise in connection with any tender or exchange offer.

2.2 Restriction on Transfer of Voting Rights. Subject to Section 2.3, during the
Restricted Period, (a) none of the Subject Securities shall be deposited into a
voting trust by Stockholder; and (b) no proxy shall be granted, and no voting
agreement or similar agreement shall be entered into with respect to any of the
Subject Securities by Stockholder, other than (i) a proxy solicited by API to
vote in a manner not inconsistent with the obligations of Stockholder set forth
in Section 3.1, (ii) the proxy granted to the Company pursuant to Section 3.2 or
(iii) a proxy authorized by the Company in writing.

2.3 Permitted Transfers. None of the actions set forth in Section 2.1 or
Section 2.2 shall be prohibited if the Company agrees to such action in writing
in its sole discretion. Further, none of the actions set forth in Section 2.1 or
Section 2.2 shall be prohibited with respect to (a) if Stockholder is an
individual, a Transfer of Subject Securities by Stockholder (i) to any member of
Stockholder’s immediate family, or to a trust for the benefit of Stockholder or
any member of Stockholder’s immediate family, or (ii) upon the death of
Stockholder, or (b) if Stockholder is a partnership, corporation or limited
liability company, a Transfer of Subject Securities by Stockholder to one or
more partners, subsidiaries or members of Stockholder or to an affiliated
corporation under common control with Stockholder; provided, however, that a
Transfer referred to in this sentence and the immediately prior sentence shall
be permitted only if, as a precondition to such Transfer, the transferee agrees
in writing to be bound by all of the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

2.4 Effecting Restrictions. Stockholder hereby authorizes and instructs API to,
and API hereby agrees to, maintain a copy of this Agreement at either the
executive office or the registered office of API. In furtherance of this
Agreement, Stockholder hereby authorizes and instructs API (including through
API’s transfer agent) to, and API hereby agrees to, enter a stop transfer order
with respect to all of the Subject Securities and to legend the certificates
evidencing the Subject Securities. Stockholder agrees that it will (i) cause
API, as promptly as practicable after the date of this Agreement, to, and API
hereby agrees to, make a notation on its records and give instructions to the
transfer agent for the Subject Securities not to permit, during the term of this
Agreement, the Transfer of the Subject Securities and (ii) if so requested by
API, use reasonable efforts to promptly place (or cause the transfer agent for
the Subject Securities to place) the following legend on any certificates
evidencing the Subject Securities:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
VOTING, TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN THAT CERTAIN VOTING
AGREEMENT, DATED AS OF JANUARY 30, 2015, AMONG THE HOLDER OF THIS CERTIFICATE,
ADVANCED PHOTONIX, INC. AND LUNA INNOVATIONS INCORPORATED, A COPY OF WHICH IS ON
FILE AT THE PRINCIPAL OFFICE OF ADVANCED PHOTONIX, INC.”

SECTION 3. VOTING OF SHARES

3.1 Voting Covenant. Stockholder hereby agrees that, during the Restricted
Period, at any meeting of the stockholders of API, however called, and in any
action by written consent of the stockholders of API, Stockholder shall cause
the Subject Securities to be voted (to the extent such Subject Securities are
entitled to vote):

(a) in favor of the Merger, the execution and delivery by API of the Merger
Agreement and the adoption and approval of the Merger Agreement and the terms
thereof, in favor of each of the other actions contemplated by the Merger
Agreement and in favor of any action in furtherance of any of the foregoing;

(b) in favor of any proposal to adjourn or postpone the meeting of the
stockholders of API to a later date if there are not sufficient votes for
adoption of the Merger Agreement on the date on which such meeting is held, and
in favor of any proposal to adjourn or postpone the meeting that is recommended
by the Board of Directors of API and that is permitted by the Merger Agreement;

(c) against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of API in the Merger Agreement;
and

(d) against the following actions (other than the Merger and the transactions
contemplated or permitted by the Merger Agreement): (i) any Acquisition
Transaction; (ii) any change in a majority of the board of directors of API;
(iii) any amendment to API’s certificate of incorporation or bylaws, which
amendment would in any manner frustrate, prevent or nullify the Merger, the
Merger Agreement or any transactions contemplated by the Merger Agreement or
change in any manner the voting rights of any class of API’s capital stock;
(iv) any material change in the capitalization of API or API’s corporate
structure; (v) any Acquisition Proposal;

 

3



--------------------------------------------------------------------------------

and (vi) any other action which is intended, or could reasonably be expected, to
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any of the other transactions contemplated by the Merger Agreement or
this Agreement.

During the Restricted Period, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with clause “(a)”, clause “(b)”, clause “(c)” or clause “(d)” of
the preceding sentence. Except as set forth in this Section 3.1, nothing in this
Agreement shall limit the right of Stockholder to vote in favor of, against or
abstain with respect to any matters presented to API’s stockholders, including
in connection with the election of directors.

3.2 PROXY AND POWER OF ATTORNEY.

Stockholder hereby irrevocably (to the fullest extent permitted by law) appoints
and constitutes My Chung and the Company, and each of them, the
attorneys-in-fact and proxies of the Stockholder, with full power of
substitution and resubstitution, to attend any meeting of the stockholders of
API, however called, on behalf of Stockholder with respect to the matters set
forth in Section 3.1 hereof, to include the Subject Securities in any
computation for purposes of establishing a quorum at any such meeting, and to
vote all Subject Securities, or grant consent or approval in respect of such
Subject Securities, in connection with any meeting of the stockholders of API,
however called, and in connection with any action by written consent of the
stockholders of API in a manner consistent with the provisions of Section 3.1,
in each case, in the event that (i) Stockholder fails to comply with the
obligations of such Stockholder pursuant to Section 3.1 or (ii) any action is
commenced, or any Order is entered, which challenges or impairs the
enforceability or validity of the obligations of Stockholder set forth in
Section 3.1. Stockholder shall use its commercially reasonable efforts to cause
any holder of record that holds shares beneficially owned by the Stockholder to
vote such shares in a manner consistent with Section 3.1. In addition, in the
event of the occurrence of any event set forth in clause (i) or (ii) above, as
attorneys-in fact, (x) the foregoing persons shall be entitled to take any and
all actions on behalf of the Stockholder, with the same effect as if such
actions were the actions of the Stockholder, to cause any holder of record that
holds shares beneficially owned by the Stockholder to vote shares in a manner
consistent with Section 3.1 and (y) Stockholder shall take such further action
or execute such other instruments as may be reasonably necessary to effectuate
the intent of this proxy and power of attorney, including providing written
notice to the record holder of any shares beneficially owned by the Stockholder
(with a copy to the Company) instructing the same to cooperate with the Company
and to execute a proxy in a form reasonably acceptable to the Company in order
to give effect to the intent of Section 3.1 with respect to the shares held by
such holder of record on behalf of the Stockholder. Stockholder hereby affirms
that this proxy and power of attorney is irrevocable, shall survive the
Stockholder’s death, liquidation or termination, is coupled with an interest and
is granted as security for the performance of the obligations of Stockholder
under this Agreement. This proxy and power of attorney shall be binding upon the
heirs, estate, executors, personal representatives, successors and assigns of
Stockholder (including any transferee of any of the Subject Securities) and
shall terminate upon termination of this Agreement. This proxy and power of
attorney is given to secure the performance of the duties of Stockholder under
this Agreement. Stockholder hereby revokes any proxies heretofore given by the
Stockholder in respect of the Subject Securities.

 

4



--------------------------------------------------------------------------------

SECTION 4. NO SOLICITATION

Subject to Section 8.15, Stockholder agrees that, during the Restricted Period,
Stockholder shall not, nor shall it authorize or permit any of its general
partners and managing members, and their respective officers, employees and
representatives (the “Stockholder Representatives”) to, directly or indirectly:
(a) solicit, initiate, knowingly encourage or knowingly facilitate the making,
submission or announcement of any Acquisition Proposal with respect to a Luna
Corporation or Acquisition Inquiry with respect to a Luna Corporation;
(b) knowingly furnish any information regarding any of the Luna Corporations to
any Person in connection with or in response to an Acquisition Proposal with
respect to a Luna Corporation or Acquisition Inquiry with respect to a Luna
Corporation; (c) engage in discussions or negotiations with any Person relating
to any Acquisition Proposal with respect to a Luna Corporation by such Person or
Acquisition Inquiry with respect to a Luna Corporation by such Person;
(d) approve, endorse or recommend any Acquisition Proposal with respect to a
Luna Corporation or Acquisition Inquiry with respect to an Luna Corporation;
(e) enter into any letter of intent or similar document or any Contract
contemplating or otherwise relating to any Acquisition Transaction or
Acquisition Inquiry with respect to an Luna Corporation; (f) make any disclosure
or communication to any Person (other than to any Stockholder Representative)
(i) of or with respect to any non-public information relating to the Merger, any
of the transactions contemplated by the Merger Agreement, this Agreement, the
Merger Agreement or any Acquisition Proposal in furtherance of or in connection
with an Acquisition Inquiry or Acquisition Proposal (without the Company’s prior
written approval) or (ii) indicating that Stockholder is against the Merger or
any of the transactions contemplated by the Merger Agreement, unless:
(A) Stockholder shall have been advised by Stockholder’s outside legal counsel
that such disclosure or communication is required by applicable law; and (B) to
the extent reasonably practicable, prior to making such disclosure or
communication, Stockholder shall have provided the Company with reasonable (and
in no event less than 48 hours’) advance written notice of Stockholder’s intent
to make such disclosure or communication, the content of such disclosure or
communication and the identities of the Persons to which such disclosure or
communication is intended to be made; (g) take any action that could result in
the revocation or invalidation of the Proxy; or (h) agree or publicly propose to
take any of the actions referred to in this Section 4 or otherwise prohibited by
this Agreement. Stockholder shall immediately cease and discontinue, and
Stockholder shall direct the Stockholder Representatives, if any, immediately to
cease and discontinue, any existing discussions with any Person that relate to
any Acquisition Proposal.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to the Company as follows:

5.1 Authorization, etc. Stockholder has the full right, power, authority and
capacity to execute and deliver this Agreement and to perform Stockholder’s
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by Stockholder and constitutes a legal, valid and binding obligation
of Stockholder, enforceable against Stockholder in accordance with its terms,
subject to (a) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (b) rules of law governing specific performance,

 

5



--------------------------------------------------------------------------------

injunctive relief and other equitable remedies. If Stockholder is a corporation,
then Stockholder is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was organized. If
Stockholder is a general or limited partnership, then Stockholder is a
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it was organized. If Stockholder is a limited
liability company, then Stockholder is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it was organized.

5.2 No Conflicts or Consents.

(a) The execution and delivery of this Agreement by Stockholder do not, and the
performance of this Agreement by Stockholder will not: (i) conflict with or
violate any law, rule, regulation, order, decree or judgment applicable to
Stockholder or by which Stockholder or any of Stockholder’s properties is or may
be bound or affected; or (ii) result in or constitute (with or without notice or
lapse of time) any breach of or default under, or give to any other Person (with
or without notice or lapse of time) any right of termination, amendment,
acceleration or cancellation of, or result (with or without notice or lapse of
time) in the creation of any encumbrance or restriction on any of the Subject
Securities pursuant to, any Contract to which Stockholder is a party or by which
Stockholder or any of Stockholder’s affiliates or properties is or may be bound
or affected.

(b) The execution and delivery of this Agreement by Stockholder do not, and the
performance of this Agreement by Stockholder will not, require any consent or
approval of any Person other than such consents and approvals that have been
obtained.

(c) If Stockholder is a married natural person and the Subject Securities of
Stockholder constitute community property or otherwise need spousal or other
approval to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of, Stockholder’s spouse, enforceable against such spouse in
accordance with its terms.

5.3 Title to Securities. As of the date of this Agreement: (a) Stockholder Owns
(free and clear of any encumbrances or restrictions except as provided hereunder
or pursuant to any applicable restrictions on transfer under the Securities Act
of 1933, as amended) the number of outstanding shares of API Common Stock set
forth under the heading “Shares Held of Record” on Schedule 1 to this Agreement;
(b) Stockholder holds (free and clear of any encumbrances or restrictions except
as provided hereunder or pursuant to any applicable restrictions on transfer
under the Securities Act of 1933, as amended) the options, warrants and other
rights to acquire shares of API Common Stock set forth under the heading
“Options and Other Rights” on Schedule 1 to this Agreement; (c) Stockholder Owns
the additional securities of API set forth under the heading “Additional
Securities Beneficially Owned” on Schedule 1 to this Agreement; and
(d) Stockholder does not directly or indirectly Own any shares of capital stock
or other securities of API, or any option, warrant or other right to acquire (by
purchase, conversion or otherwise) any shares of capital stock or other
securities of API, other than the shares and options, warrants and other rights
set forth on Schedule 1 to this Agreement.

 

6



--------------------------------------------------------------------------------

5.4 Merger Agreement. Stockholder understands and acknowledges that the Company
is entering into the Merger Agreement in reliance upon Stockholder’s execution
and delivery of this Agreement.

SECTION 6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND API

6.1 Authorization by Company. The Company hereby represents and warrants to
Stockholder that the Company has the full right, power, authority and capacity
to execute and deliver this Agreement and to perform the Company’s obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to (a) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.

6.2 Authorization by API. API hereby represents and warrants to Stockholder that
API has the full right, power, authority and capacity to execute and deliver
this Agreement and to perform API’s obligations hereunder. This Agreement has
been duly authorized, executed and delivered by API and constitutes a legal,
valid and binding obligation of API, enforceable against API in accordance with
its terms, subject to (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies. API is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.

SECTION 7. ADDITIONAL COVENANTS OF STOCKHOLDER

7.1 Stockholder Information. Stockholder hereby agrees (i) to permit API and
Merger Sub to publish and disclose, if required under applicable law, in any
publicly filed documents relating to the Merger, including the Form S-4,
Stockholder’s identity and ownership of shares of API Common Stock and the
nature of Stockholder’s commitments, arrangements and understandings under this
Agreement.

SECTION 8. MISCELLANEOUS

8.1 Termination. Survival of Representations, Warranties and Agreements. This
Agreement and all rights and obligations of the parties hereunder shall
terminate upon the first to occur of (i) the termination of the Merger Agreement
in accordance with its terms, (ii) the date of any modification, waiver, change
or amendment of the Merger Agreement executed after the date hereof that is
materially adverse to the Stockholder or that results in a (a) decrease in the
Exchange Ratio or (b) change in the form of consideration payable to Stockholder
under the Merger Agreement, and (iii) the Effective Time. Upon termination of
this Agreement, no party shall have any rights or obligations under this
Agreement and this Agreement shall become null and void; provided, however, that
(x) nothing in this Section 8.1 shall relieve any party from any liability for
any willful and material breach of this Agreement prior to its termination, and
(y) the provisions of this Section 8 shall survive any termination of this
Agreement.

 

7



--------------------------------------------------------------------------------

8.2 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

8.3 Notices. Any notice, request, demand or other communication required or
permitted to be delivered to either party under this Agreement shall be in
writing and shall be deemed to have been duly given, delivered or made as
follows: (a) if delivered by hand, when delivered; (b) if sent on a business day
by email before 5:00 p.m. (Eastern time) and receipt is confirmed, when
transmitted; (c) if sent by email on a day other than a business day and receipt
is confirmed, or if sent by email after 5:00 p.m. (Eastern time) and receipt is
confirmed, on the business day following the date on which receipt is confirmed;
(d) if sent by registered, certified or first class mail, the third business day
after being sent; and (e) if sent by overnight delivery via a national courier
service, two business days after being delivered to such courier, in each case
to the address or email set forth beneath the name of such party below (or to
such other address or email as such party shall have specified in a written
notice given to the other parties hereto):

if to Stockholder:

at the address set forth on Schedule 1 to this Agreement; and

if to the Company:

at the address set forth in the Merger Agreement.

8.4 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

8.5 Entire Agreement. This Agreement and any other documents delivered by the
parties in connection herewith constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings between the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

8.6 Assignment; Binding Effect. Except as provided herein, neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by either party hereto, and any attempted or purported assignment or
delegation of any of such interests or

 

8



--------------------------------------------------------------------------------

obligations shall be void without the prior written consent of the other party
hereto. Subject to the preceding sentence, this Agreement shall be binding upon
Stockholder and Stockholder’s heirs, estate, executors and personal
representatives and Stockholder’s successors and assigns, and shall inure to the
benefit of the parties and their respective successors and assigns. Without
limiting any of the restrictions set forth in Section 2 or elsewhere in this
Agreement, this Agreement shall be binding upon any Person to whom any Subject
Securities are transferred. Nothing in this Agreement is intended to confer on
any Person (other than the parties hereto and their respective successors and
assigns) any rights or remedies of any nature.

8.7 Independence of Obligations. The covenants and obligations of Stockholder
set forth in this Agreement shall be construed as independent of any other
agreement or arrangement between Stockholder, on the one hand, and the Company
or API, on the other. The existence of any claim or cause of action by
Stockholder against the Company or API shall not constitute a defense to the
enforcement of any of such covenants or obligations against Stockholder.

8.8 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached and that monetary
damages, even if available, would not be an adequate remedy therefor. The
parties agree that, in the event of any breach or threatened breach by a party
of any covenant or obligation contained in this Agreement, the other party shall
be entitled, without proof of actual damages (in addition to any other remedy
that may be available to it, including monetary damages), to seek and to obtain
(a) a decree or order of specific performance to enforce the observance and
performance of any covenant or obligation, and (b) an injunction restraining any
breach or threatened breach. The parties further agree that neither party nor
any other Person shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 8.8, and the parties irrevocably waive any right
they may have to require the obtaining, furnishing or posting of any such bond
or similar instrument.

8.9 Non-Exclusivity. The rights and remedies of each party under this Agreement
are not exclusive of or limited by any other rights or remedies which it may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative). Without limiting the generality of the
foregoing, the rights, remedies, obligations and liabilities of the parties
under this Agreement are in addition to each party’s respective rights,
remedies, obligations and liabilities under common law requirements and under
all applicable statutes, rules and regulations.

8.10 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. In any action
between the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware (or, if such court declines to
accept jurisdiction, any state and federal courts located in the State of
Delaware).

 

9



--------------------------------------------------------------------------------

(b) EACH PARTY ACKNOWLEDGES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE ACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
ACKNOWLEDGES, AGREES AND CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD, IN THE EVENT OF LITIGATION, SEEK TO PREVENT OR DELAY ENFORCEMENT OF SUCH
WAIVER. EACH PARTY FURTHER ACKNOWLEDGES, AGREES AND CERTIFIES THAT: (i) SUCH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER; (ii) SUCH
PARTY MAKES SUCH WAIVER VOLUNTARILY; AND (iii) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.10(b).

8.11 Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. The exchange
of a fully executed Agreement (in counterparts or otherwise) by facsimile,
e-mail (with a .PDF attachment) or by other electronic means of delivery shall
be sufficient to bind the parties to the terms of this Agreement.

8.12 Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

8.13 Waiver. No failure on the part of either party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. Neither party shall be deemed to have waived any
claim available to such party arising out of this Agreement, or any power,
right, privilege or remedy of such party under this Agreement, unless the waiver
of such claim, power, right, privilege or remedy is expressly set forth in a
written instrument duly executed and delivered on behalf of such party; and any
such waiver shall not be applicable or have any effect except in the specific
instance in which it is given.

8.14 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

 

10



--------------------------------------------------------------------------------

(b) The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

8.15 No Limitation on Actions of Stockholder as Director or Officer. In the
event Stockholder or any Stockholder Representative is an officer or director of
API, Stockholder shall not be deemed to make any agreement or understanding in
this Agreement in Stockholder’s capacity as a director or officer or with
respect to such Stockholder Representative. Stockholder is entering into this
Agreement solely in his or her capacity as the record holder and/or beneficial
owner of the Stockholder’s Subject Securities, and nothing herein, including
Section 4, shall limit or affect any actions taken (or omissions to take any
action) by Stockholder or any Stockholder Representative in his or her capacity
as a director or officer of API.

8.16 Option Exercises. Nothing in this Agreement shall require Stockholder to
exercise any API Options or warrants to purchase API Common Stock.

8.17 No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in the Company any direct or
indirect ownership or incidence of ownership of or with respect to the Subject
Securities. All rights, ownership and economic benefits of and relating to the
Subject Securities shall remain vested in and belong to Stockholder, and the
Company shall not have any authority to manage, direct, restrict, regulate,
govern, or administer any of the policies or operations of API or exercise any
power or authority to direct Stockholder in the voting of any of the Subject
Securities, except as otherwise provided herein.

8.18 Further Assurances. The parties will execute and deliver, or cause to be
executed and delivered, all further documents and instruments and use their
respective reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations, to perform their respective obligations under
this Agreement.

[Remainder of page intentionally left blank]

 

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, API, Company and Stockholder have caused this Agreement to
be executed as of the date first written above.

 

ADVANCED PHOTONIX, INC. By:  

 

Name:   Title:   LUNA INNOVATIONS INCORPORATED By:  

 

Name:   Title:   STOCKHOLDER

 

Signature

 

Printed Name

 

Title

Address:  

 

 

 

Facsimile:  

 

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

OWNERSHIP OF SECURITIES

 

Name and Address of

Stockholder

  

Shares of API

Common Stock Owned

  

Options and Other

Rights

  

Additional Securities

Beneficially Owned

 

A-1